DETAILED ACTION

Claim Status
Claims 1-5, 7-11, 13-14, 16-22 is/are pending.
Claims 1-5, 7-11, 13-14, 16-22 is/are rejected.
Claims 6, 12, 15 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	URSCHELER ET AL (US 2004/0121079),
	in view of JP 2007-215693 (KAWAMUKAI-JP ‘593),
	and in view of STARK ET AL (US 5,897,411),
	and in view of JP 2000-303386 (KOGA-JP ‘386),
	and in view of EP 0 868 363 B1 (BERLIN-EP ‘363).
2, wherein the individual barrier layers have a typical coating weight of 0.1-30 g/m2.  The coated substrates have a preferred water vapor transmission rate of less than 40 g/(m2-day).  (entire document, e.g., paragraph 0015-0017, 0019, 0025, 0027, 0029, 0031, 0036, etc.) However, the reference does not specifically discuss the formulations of specific barrier layers.
 	 KAWAMUKAI-JP ‘593 discloses that it is well known in the art to form gas barrier coatings for paper substrates using coating compositions comprising: 100 parts of a water-soluble polymer (e.g., polyvinyl alcohol, etc.); and 10-150 parts of an inorganic laminar particles (e.g., clay, talc, mica, etc.), wherein the particles have a typical aspect ratio (diameter / thickness) of 50-5000; wherein the gas barrier coating has a typical coating weight of 0.1-10 g/m2 and wherein the gas barrier coating further optionally contains additives (e.g., colorant, etc.).  (paragraph 0005-0006, 0011-0012, 0015-0017, 0021, 0023-0024, 0032, 0035, etc.)

	KOGA-JP ‘386 provides evidence that compounds such as kaolin, mica, and talc are identified in the art as phyllosilicate compounds, and are highly useful in producing barrier coatings (e.g., moisture barrier coatings containing synthetic resin latex). (paragraph 0012-0013, 0016, 0030, etc.)
	BERLIN-EP ‘363 discloses that it is well known in the art that polyvinyl alcohol has excellent gas barrier properties, but is moisture-sensitive and loses its gas barrier properties when exposed to moisture or humidity.  The reference further discloses that it is well known in the art to position a gas barrier coating layer containing moisture-sensitive polyvinyl alcohol between a substrate (e.g., paper, paperboard, etc.) and a moisture-impermeable barrier coating layer in order to reduce the amount of water or moisture reaching the moisture-sensitive polyvinyl vinyl alcohol barrier layer. (Figure 1; paragraph 0007-0008, 0017, 0025-0026, etc.)
 	Regarding claims 1-5, 7-11, 13, 16-18, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known polyvinyl alcohol-containing gas barrier coating as disclosed in KAWAMUKAI-JP ‘593 as the first barrier coating in the coated substrates of URSCHELER ET AL ‘079 in combination with a known latex-containing moisture barrier coating as disclosed in STARK ET AL ‘411  containing high aspect ratio inorganic platelet materials (e.g., mica, talc, kaolin, etc.) which are recognized 
 	Further regarding claims 1, 13, 22, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2111.03 (III). Since Applicant has failed to provide a clear indication in the specification or claims as to what types of features or materials would cause a material change in the basic and novel characteristics of Applicant’s invention, and since the disclosure as originally filed clearly allows for a very wide variety of additional components 
 	Regarding claim 19, one of ordinary skill in the art would have incorporate additional pigments (e.g., calcium carbonate, gypsum, etc.) in the polyvinyl alcohol-based gas barrier coatings of KAWAMUKAI-JP ‘593 in order to modify and/or enhance the coloration of the coating.
	Regarding claim 21, one of ordinary skill in the art would have selected the formulation (e.g., types and/or amounts of binders; types and/or amounts of fillers; types and/or amounts of additional additives such as crosslinking agents, etc.) of the first and/or second barrier coatings of URSCHELER ET AL ‘079 to provide the desired degree of additional barrier functionality (e.g., aroma or oil vapor transmission rate, etc.) for specific applications.  Additionally and/or alternatively, one of ordinary skill in the art would have applied additional barrier layers specifically designed to block aroma or oil vapor transmission over the second barrier layer in order to provide the desired degree of additional barrier functionality (e.g., aroma or oil vapor transmission rate, etc.) for specific applications.

*      *      *

Claims 1-5, 7-11, 13-14, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2013/164646 (O’NEILL-WO ‘646), which incorporates WO 2004/061014 (PRUETT-WO ‘014) in its entirety by reference,
or OVERCASH ET AL (US 5,603,996),
	and in view of JP 2000-303386 (KOGA-JP ‘386).
	O’NEILL-WO ‘646 discloses a coated paper-type substrate, wherein the coated substrate has multiple coatings on one or both sides of the substrate.  The coated substrate has the following structure on the first side of the substrate:

claimed invention
O’NEILL-WO ‘646

recited “substrate”
substrate (201, 301, 401, 501)

• fiber-based material (e.g., paper, etc.)


recited “first coating”
first barrier layer (203a, 303a, 403a, 503a) of first barrier coating (203, 303, 403, 503)

• platy inorganic particulate material (e.g., gypsum, kaolin, talc, mica, diatomaceous earth, aluminum trihydrate, etc.) with a shape factor (diameter / thickness) of 10 or more, optionally in combination with other less platy or non-platy inorganic particulates (e.g., kaolin, calcium carbonate, dolomite, particles with shape factors of less than 10, etc.)

• one or more binders (e.g., latex binders such as styrene-butadiene latex; alcohol-based binders such as polyvinyl alcohol; etc. or mixtures thereof)

• illustrative, non-limiting example comprises a platy inorganic particulate material and an alcohol-based binder (e.g., polyvinyl alcohol)

• illustrative, non-limiting coating weight of 5 gsm


recited “second coating”
second barrier layer (203b, 303b, 403b, 503b) of first barrier coating (203, 303, 403, 503)

• platy inorganic particulate material (e.g., talc, mica, kaolin, etc.) (e.g., gypsum, kaolin, talc, mica, diatomaceous earth, aluminum trihydrate, etc.) with a shape factor (diameter / thickness) of 10 or more, optionally in combination with other less platy or non-platy inorganic particulates (e.g., kaolin, calcium carbonate, dolomite, particles with shape factors of less than 10, etc.)

• one or more binders (e.g., latex binders such as styrene-butadiene latex; alcohol-based binders such as polyvinyl alcohol; etc. or mixtures thereof)

• can be the same or different in composition (e.g., but not limited to, different with respect to platy inorganic particulate material, etc.) from the first barrier layer (203a, 303a, 403a, 503a) of first barrier coating (203, 303, 403, 503)

• illustrative, non-limiting coating weight of 5 gsm



Intervening layers are not required: (i) between the substrate, the first barrier layer of the first barrier coating, and the second barrier layer of the first barrier coating. For example, see Figures 2-3:


    PNG
    media_image1.png
    335
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    630
    media_image2.png
    Greyscale


The coated substrate is generally formed by sequentially applying the various coatings and/or layers onto the substrate -- for example: (i) applying the first barrier coating (e.g., 203a, 303a) directly on the first side of the substrate, followed by sequentially applying the second barrier coating (e.g., 203b, 303b) directly on the first barrier coating on the first side of the substrate. The barrier coatings inhibit the transmission of one or more materials (e.g., oxygen, moisture, grease, and/or aromas) through the coated paper-type substrate.  (entire document, e.g., page 24-33, 39-41, etc.)  However, the reference does not specifically identify the platy inorganic particulate material as phyllosilicate compounds or the use of a latex binder in the second barrier layer of the first barrier coating.

 	OVERCASH ET AL ‘996 discloses that it is well known in the art to use a combination of: (i) 1 part of a water moisture-resistant crosslinkable polymer (e.g., styrene-butadiene, etc.); (ii) 0.25-0.9 parts of a first grease-resistant film-forming binder (e.g., polyvinyl alcohol); (iii) barrier-improving filler (e.g., clays, etc.); and (iv) pigment (e.g., titanium dioxide, etc.); to form barrier coatings for paper-based substrates with improved resistance to grease, oil, and water. (Figure 1; line 45-59, col. 2; line 37-68, col. 3; line 29, col. 5 to line 11, col. 6; line 1, col. 9 to line 8, col. 10; line 53-68, col. 10; etc.)
	KOGA-JP ‘386 provides evidence that compounds such as kaolin, mica, and talc are identified in the art as phyllosilicate compounds, and are highly useful in producing barrier coatings (e.g., moisture barrier coatings containing synthetic resin latex). (paragraph 0012-0013, 0016, 0030, etc.)
 	Regarding claims 1-5, 7, 9-10, 13-14, 17-20, 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sequentially apply a first barrier layer (e.g., 203a, 303a, etc.) and a second barrier layer (e.g., 203b, 303b, etc.) on the first side (202, 302, etc.) of the paper-type substrate of O’NEILL-WO ‘646 in order to 
 	Further regarding claims 1, 13, 22, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2111.03 (III). Since Applicant has failed to provide a clear indication in the specification or claims as to what types of features or materials would cause a material change in the basic and novel characteristics of Applicant’s invention, and since the disclosure as originally filed clearly allows for a very wide variety of additional components and/or additives in Applicant’s first and second coatings, the phrase "consisting essentially of" in claims 1, 13, 22 will be construed as equivalent to "comprising.” 
 	Further regarding claims 1, 13, 22, since the phrase “consisting essentially of” is deemed to be the equivalent as the open term “comprising” with respect to both the recited first coating and the recited second coating, the first and second coatings can each contain other materials as long as the recited components are present.  Furthermore, since Applicant has not excluded the presence of latex in the first coating and/or has not excluded the presence of polyvinyl alcohol in 
	Further regarding claims 1, 13, 22, since: (i) the phrase “consisting essentially of” is deemed the equivalent as the open term “comprising” with respect to both the recited first coating and the recited second coating; and (ii) the present claims do not explicitly require the compositions of the first coating and the second coating to be entirely different; one of ordinary skill in the art would have utilized the same barrier coating composition containing a mixture of alcohol-based binder and latex binder (or similar barrier coating compositions containing the same mixture of binders in different ratios); and inorganic particulate materials (i.e., talc, optionally in combination with other platy or non-platy inorganic particulate materials); to form the first barrier layer (e.g., 203a, 303a, etc.) and the second barrier layer (e.g., 203b, 303b, etc.) on the first side (202) of the paper-type substrate of O’NEILL-WO ‘646 in order to provide excellent barrier properties and/or to minimize the effect of localized coating layer defects (e.g., pinholes, etc.) or non-uniformities in individual barrier layers on the overall barrier properties of the coated substrate, wherein the mixture of binders contains polyvinyl alcohol and styrene-butadiene latex as suggested by BERLIN-EP ‘363 (in order to reduce the moisture sensitivity of a polyvinyl alcohol-based barrier layer) or OVERCASH ET AL ‘996 (in order to provide a useful combination of grease resistance, oil resistance, and water resistance).

 	Regarding claim 10, one of ordinary skill in the art would have selected: (i) the combined thickness of the first barrier layer (e.g., 203a, 303a, etc.) and the second barrier layer (e.g., 303b, 303b, etc.) of the first barrier coating on the first side of the paper-type substrate of O’NEILL-WO ‘646; to be relatively thin (e.g., less than 50 gsm) in order to produce barrier coatings without excessive thickness (which can cause issues of increased material cost, longer drying times, and/or problems when the paper-type substrate is folded or creased, etc.). 
	Regarding claim 11, one of ordinary skill in the art would have selected: (i) the formulation(s) of the first barrier layer (e.g., 203a, etc.) and a second barrier layer (e.g., 203b, 
 	Regarding claim 16, since: (i) O’NEILL-WO ‘646 discloses an illustrative, but non-limiting, binder to platy inorganic particulate material of 10:90 to 90:10; (ii) BERLIN-EP ‘363 discloses barrier coatings containing a binder component which desirably contains 95-50 wt% polyvinyl alcohol and 5-50 wt% hydrophobic polymer (e.g., styrene-butadiene, etc.); and (iii) OVERCASH ET AL ‘996 discloses a barrier coatings containing a binder component containing 1 part of a water moisture-resistant crosslinkable polymer (e.g., styrene-butadiene, etc.) to 0.25-0.9 parts of a first grease-resistant film-forming binder (e.g., polyvinyl alcohol); one of ordinary skill in the art would have selected the ratio of the styrene-butadiene latex component to the platy inorganic particulate material in the first and second barrier coating compositions on the first side (202) of the paper-type substrate of O’NEILL-WO ‘646 in accordance with binder to inorganic particulate material ratios of O’NEILL-WO ‘646 and the polyvinyl alcohol to styrene-butadiene ratios disclosed in BERLINE-EP ‘363 (or OVERCASH ET AL ‘996) based on the desired barrier properties, the required visual appearance, optimal coating characteristics, and/or material cost considerations for specific packaging applications.
 	Regarding claims 19-20, one of ordinary skill in the art would have incorporated known additional platy or non-platy inorganic particulate materials in the coating formulation(s) for the first barrier layer (e.g., 203a, 303a, etc.) and second barrier layer (e.g., 203b, 303b, etc.) on the first side (202) of the paper-type substrate of O’NEILL-WO ‘646 in order to provide the desired visual appearance and/or optimal coating characteristics, and/or satisfy particular cost requirements (e.g., as extender pigments, etc.).
.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
 	(A) Applicant argues that KAWAMUKAI-JP ‘593 and KOGA-JP ‘386 and BERLIN-EP ‘363 teach away from the claimed inventions because the newly added phrase “consisting essentially of” in claims 1, 13, 22 precludes the presence of additional components in recited first and second coatings.  However, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2111.03 (III). 
	Since Applicant has failed to provide a clear indication in the specification or claims as to what types of features or materials would cause a material change in the basic and novel characteristics of Applicant’s invention, and since the disclosure as originally filed clearly allows for a very wide variety of additional components and/or additives in Applicant’s first and second coatings (which implies that a wide variety of additional components can be used in the recited first and second coatings without detrimentally affecting the critical and/or essential features of Applicant’s invention), the phrase "consisting essentially of" in claims 1, 13, 22 will be construed as equivalent to "comprising.”  Therefore, KAWAMUKAI-JP ‘593 and KOGA-JP ‘386 and BERLIN-EP ‘363 do not teach away from the claimed inventions because the present claims still allow the recited first and second coatings to contain other materials as long as the specified polymeric and inorganic components are present.
 	Since Applicant has not explicitly excluded the presence of latex in the first coating and/or has not explicitly excluded the presence of polyvinyl alcohol in the second coating, a single coating composition containing a mixture of polyvinyl alcohol and styrene butadiene latex binders meets both the “consisting essentially of an alcohol-based binder” limitation (construed as equivalent to “comprising an alcohol-based binder”) for the first coating and the “consisting essentially of a latex binder” limitation (construed as equivalent to “comprising a latex binder”) for the second coating.  Similarly, since talc is both an inorganic particulate material (with a shape factor of 10 or more) and a phyllosilicate, a single coating composition containing talc (and optionally additional platy or non-platy inorganic particulate materials) meets the “phyllosilicate” limitation for the second coating and at least part of the “inorganic particulate material” limitation for the first coating.  
commensurate in scope with the present claims from the recited structural arrangement of substrate, first coating, and second coating.
 	(C) Applicant argues that URSCHELER ET AL ‘079 fails to disclose or suggest the claimed invention because the working Examples in the reference only disclose a latex binder-

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

 In the present instance, URSCHELER ET AL ‘079 does not explicitly require that the coating layer contacting the substrate to contain a latex binder, does not indicate that the presence of a latex binder is critical or essential the substrate-contacting layer, and furthermore the reference 
	(D) Applicant argues that the relied upon combination of URSCHELER ET AL ‘079 and KAWAMUKAI-JP ‘593 and KOGA-JP ‘386 fails to “provide any objective reason or motivation to combine reference teachings”.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The source of motivation or suggestion to combine references is not limited solely to the primary reference (URSCHELER ET AL ‘079), but may also be found in the secondary references (KAWAMUKAI-JP ‘593 and KOGA-JP ‘386) -- i.e.,  “some teaching, suggestion, or motivation to do so found either in the references themselves…”, which includes all cited references, which includes the secondary references KAWAMUKAI-JP ‘593 and KOGA-JP ‘386, in addition to the primary reference (URSCHELER ET AL ‘079), and/or knowledge generally available to one of ordinary skill in the art,.


MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

* * *

MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet 

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

In the present instance, one of ordinary skill in the art would reasonably expect that utilizing a combination of a known excellent gas barrier layer (e.g., in accordance with KAWAMUKAI-JP ‘593) and a known excellent moisture barrier layer (e.g., in accordance with KOGA-JP ‘386) as component barrier layers in the multi-barrier layer coating system of URSCHELER ET AL ‘079 with the gas barrier layer being positioned between the substrate and the moisture barrier layer as suggested by BERLIN-EP ‘363 in the reasonable expectation of successfully the predictable result of obtaining a coated paper-type material with both excellent gas barrier and excellent moisture barrier properties, where the gas barrier layer is protected from moisture (which might reduce the barrier properties of polyvinyl alcohol resins) by the moisture barrier layer.

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


* * *

    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

IV.    RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).

commensurate in scope with the present claims.
	(E) Applicant argues that O’NEILL-WO ‘646 only teaches first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) that differ only in the platy particulate material and further requires the use of the same binder (i.e., polyvinyl alcohol) in both the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.).  However, the differences in the platy particulate material used in the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) mentioned in O’NEILL-WO ‘646 are merely illustrative, non-limiting examples of different barrier compositions, as clearly implied by the use of the term “e.g.,”.  Contrary to Applicant’s assertions, O’NEILL-WO ‘646 does not require the binders in the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) to be the same, and therefore the reference reasonably implies that the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) can differ in both platy particulate material and binder.  Applicant has not provided persuasive evidence to the contrary.
 	Furthermore, assuming that O’NEILL-WO ‘646 only allows for difference in the platy particulate material in the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) -- a point NOT conceded by the Examiner -- it would have obvious to use known barrier layer compositions containing both polyvinyl alcohol and latex as suggested by BERLIN-EP ‘363 or OVERCASH ET AL ‘996 to form both the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) of O’NEILL-WO ‘646 in order to achieve the reasonably predictable result of a defect-free barrier layer (e.g., 203, etc.) with superior resistance to 
 	(F) Applicant argues that the addition of the newly added claim language “consisting essentially of” in the Claim Amendments filed 01/11/2021 with respect to the composition of the recited first coating and the recited second coating prohibits the presence of latex in the recited first coating and prohibits the presence of polyvinyl alcohol in the recited second coating, and therefore the recited first coating and the recited second coating are required to contain different binders. 
	However, as discussed above, since Applicant has failed to provide a clear indication in the specification or claims of what the basic and novel characteristics actually are, the phrase "consisting essentially of" in claims 1, 13, 22 has been deemed the equivalent to the open term "comprising” for the purposes of the present Office Action.  Therefore, the present claims do not explicitly require the recited first coating to be different from the recited second coating.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 	Since present claims 1, 13, 22 utilize language (i.e., “consisting essentially of”) which has been deemed the equivalent to the open term “comprising” with respect to both the recited first coating and the recited second coating, the first and second coatings can each contain other materials as long as the recited components are present.  A single coating composition containing a mixture of polyvinyl alcohol and styrene butadiene latex binders (e.g., as disclosed in BERLIN-EP ‘363 or OVERCASH ET AL ‘996) still meets both the “consisting essentially of an alcohol-based binder” limitation (construed as equivalent to “comprising an alcohol-based binder”) for the first coating and the “consisting essentially of a latex binder” limitation (construed as equivalent to “comprising a latex binder”) for the second coating in the present claims. Similarly, since talc is both an inorganic particulate material (with a shape factor of 10 or more) and a phyllosilicate, a single coating composition containing talc (and optionally additional platy or non-platy inorganic particulate materials) meets the “phyllosilicate” limitation for the second coating and at least part of the “inorganic particulate material” limitation for the first coating in the present claims.
 	O’NEILL-WO ‘646 teaches or at least reasonably suggests the use of multiple binders in the coating composition used to form the first and second barrier coatings -- “In a further embodiment, the first and/or second barrier coating comprises one or more binding or cobinding agents.  For example, latex, which may, optionally, be carboxylated, including: a styrene-butadiene rubber latex,…, starch derivatives, sodium carboxymethyl cellulose, alcohol-based binder, and proteins.” (emphasis added) (O’NEILL-WO ‘646, line 6-10, page 28)   Additionally, the disclosure of first barrier coatings containing alcohol-based binders and second barrier coatings containing latex binders represent illustrative, non-limiting, examples.  See MPEP 2144, cited above.  Therefore, O’NEILL-WO ‘646 does not limit the first barrier layer (e.g., 203a, etc.) to only a single alcohol-based binder and does not limit the second barrier layer  (e.g., 203b, etc.) to only a single latex binder, but instead permits and suggests barrier layer compositions which contain both alcohol-based binders and latex binders. Applicant has not provided probative evidence of criticality and/or unexpected results commensurate in scope with the present claims.
 	(G) Applicant argues that KOGA-JP ‘386 fails to teach the recited first coating “consisting essentially of” polyvinyl alcohol.  However, KOGA-JP ‘386 is relied upon to provide 
	(H) Applicant argues that a single coating composition containing a mixture of polyvinyl alcohol and styrene butadiene latex binders (e.g., as disclosed in BERLIN-EP ‘363 or OVERCASH ET AL ‘996) cannot meet the limitation of a second coating “consisting essentially of a latex binder and a phyllosilicate” which directly contacts a first coating “consisting essentially of an alcohol-based binder and an inorganic particulate material” which in turn directly contacts a substrate.  However, as discussed above, since present claims 1, 13, 22 utilize language (i.e., “consisting essentially of”) which has been deemed the equivalent to the open term “comprising” with respect to both the recited first coating and the recited second coating, the first and second coatings can each contain other materials as long as the recited components are present.  Therefore, a single coating composition containing a mixture of polyvinyl alcohol and styrene butadiene latex binders (e.g., as disclosed in BERLIN-EP ‘363 or OVERCASH ET AL ‘996) still meets both the “consisting essentially of an alcohol-based binder” limitation (construed as equivalent to “comprising an alcohol-based binder”) for the first coating and the “consisting essentially of a latex binder” limitation (construed as equivalent to “comprising a latex binder”) for the second coating in the present claims, and two layers of that same single coating composition meets the limitations with respect to a second coating “consisting essentially of a latex binder and a phyllosilicate” (treated as the equivalent to a second coating “comprising” a latex binder and a phyllosilicate, for the reasons discussed in detail above) which directly contacts a first coating “consisting essentially of an alcohol-based binder and an inorganic particulate material” (treated as the equivalent to a first coating “comprising” an alcohol-based binder and an inorganic particulate material, for the reasons discussed in detail above) which in turn directly contacts a substrate.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
 	O’NEILL-WO ‘646 discloses paper substrate coated with multiple barrier coating layers, wherein the barrier coating layers can have the same composition (e.g., same platy particulate and same binder) or different compositions (e.g., different platy particulate material and/or different binders), while BERLIN-EP ‘363 or OVERCASH ET AL ‘996 disclose coating compositions which meet the compositional limitations of both the first coating and second coating in the present claims, and which provide various beneficial effects.

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-

* * *

MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

In the present instance, one of ordinary skill in the art would reasonably expect that applying multiple layers of a barrier coating composition containing both polyvinyl alcohol and latex as suggested in BERLIN-EP ‘363 or OVERCASH ET AL ‘996 as the binder component would successfully achieve the predictable result of paper-based articles with defect-free barrier layers with reduced moisture sensitivity (as suggested by BERLIN-EP ‘363) and/or improved barrier properties with respect to grease, oil, and water (as suggested by OVERCASH ET AL ‘996).

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


* * *

    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

IV.    RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. (KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385.)  As discussed in detail above, the Examiner has provided a clear line of reasoning for combining the cited references based on the reasonable expectation of successfully achieving a predictable advantageous result. Applicant has not provided probative evidence of criticality and/or unexpected results commensurate in scope with the present claims.
	(J) Applicant argues that the recited layer structure of substrate, first coating, and second coating provides unexpected results with respect to barrier properties. While the Examples in the specification provide limited evidence that the combination of a first coating and second coating on the same side of a substrate provides unexpected reductions in both WVTR and OVTR properties, the showings in the specification is not commensurate in scope with the present claims -- for example, but not limited to: 

• the type and/or amount of alcohol-based binder in the first coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating containing: (i) alcohol-based binders  which are different (e.g., copolymers of vinyl alcohol with acetate or (meth)acrylate, etc.) from the PVOH resins with a degree of hydrolysis of ~88% to ~98% used in the Examples in the specification; and/or (ii) alcohol-based binders in amounts which are different (e.g., 20 wt%, 95 wt%, etc.) from the ~47 wt% to 50 wt% PVOH used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, and since the type and/or amount of polymer in a coating is reasonably expected to materially affect the barrier properties of the coating. 

• the type and/or amount and/or shape of the inorganic particulate material in the first coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating containing inorganic particulate material which are different in: composition (e.g., calcium carbonate, dolomite, gypsum, diatomaceous earth, aluminum trihydrate, etc.); amount (e.g., 20 wt%, 95 wt%, etc.); size (e.g., 0.2 microns, 10 microns, etc.); and/or shape factor (e.g., 

• the ratio of inorganic particulate material and alcohol-based binder in the first coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating containing inorganic particulate material and alcohol-based binder in ratios which are substantially different (e.g., 5:1, 1:10, etc.) from the 1:1 ratio used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the ratio of particle to binder in a coating is reasonably expected to materially affect the barrier properties of the coating.

• the coat weight of the first coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating with a coat weight  which are substantially different (e.g., 2 gsm, 30 gsm, etc.) from the 10 gsm used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the coat weight of a coating is reasonably expected to materially affect the barrier properties of the coating.

• the type and/or amount of latex binder in the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a second coating containing: (i) latex binders which are different  (e.g., styrene-acrylate, polyurethane, polyester, acrylate, ethylene-acrylate, etc.) from the styrene-butadiene latex used in the Examples in the specification; and/or (ii) latex binders in amounts which are different (e.g., 20 wt%, 95 wt%, etc.) from the 35 wt% used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the type and/or amount of latex binder in a coating is reasonably expected to materially affect the barrier properties of the coating.

• the amount and/or shape of the phyllosilicate in the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a second coating containing phyllosilicates which are substantially different in: composition(e.g., pyrophyllite, kaolin, chlorite, etc.); amount (e.g., 20 wt%, 95 wt%, etc.); size (e.g., 0.1 microns, 10 microns, etc.); and/or shape factor (e.g., 10, 150, etc.); from the 65 wt% talc having a shape factor of 100 and average particle size of 2 microns used in the Examples in the specification, particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the type, shape, and/or amount of particles in a coating is reasonably expected to materially affect the barrier properties of the coating.

• the ratio of talc and latex binder in the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a second coating containing talc and latex binder in ratios which are different (e.g., 5:1, 1:10, etc.) from the 35:65 ratio used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the ratio of particle to binder in a coating is reasonably expected to materially affect the barrier properties of the coating.

• the coat weight of the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a second coating with a coat weight (e.g., 3 gsm, 30 gsm, etc.) which are substantially different from the 10 gsm used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the coat weight of a coating is reasonably expected to materially affect the barrier properties of the coating.

• the presence of additional components in the first coating and/or the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating and/or a second coating which contains non-trivial amounts of additional components (e.g., additional binders, crosslinkers, additives, etc.) which are absent (or present in different amounts) in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the presence of additional components (e.g., additional polymers, additives, etc.) in non-trivial amounts is reasonably expected to materially affect the barrier properties of the coating.  Furthermore, the Examiner has reason to believe that minimum amounts of alcohol-based binder and inorganic particulate material need to be present in the first coating and minimum amounts of latex binder and phyllosilicate need to be present in the second coating in order to exhibit the relied upon reductions in both WVTR and OVTR from the combined first coating and second coating. The present claims place no limits on the amounts of alcohol-based binder and inorganic particulate material in the first coating as a whole, as long as the alcohol-based binder and inorganic particulate material are present in any amount (and in the case of claim 8, as long as the stated ratio between inorganic particulate material and alcohol-based binder is satisfied).  Similarly, the present claims place no limits on the amounts of latex binder and talc in the second coating as a whole, as long as the latex binder and talc are present in any amount (and in the case of claim 16, as long as the stated ratio between talc and latex binder is satisfied).

 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be 

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, Applicant has not provided persuasive objective evidence of the asserted unexpected and surprising reductions in both WVTR and OVTR which are reasonably representative of the full scope of the claimed invention and/or provide sufficient persuasive evidence that the very limited showings provided by the specification can be reasonably extended by one of ordinary skill in the art over the entire scope of the present claims, given the numerous compositional factors (e.g., amount and/or type of binder, amount and/or type of filler, amount and type of additional components, etc.) which are known in the art to materially affect the barrier properties of a coating, and particularly in view of the Applicant’s repeated assertions regarding the surprising nature of the unexpectedly reductions in both WVTR and OVTR exhibited in the Examples in the specification, which Applicant attributes to the combined first coating and second coating.  In view of the above, the showings of unexpected results provided by the specification are not commensurate in scope with the present claims, despite Applicant’s arguments to the contrary.
 	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	KOTANI ET AL (US 6,316,093) and WO 2013/017857 and MATSUOKA ET AL (US 2006/0141178) and MATSUOKA ET AL (US 2008/0274350) and HARADA ET AL (US 5,981,029) disclose coatings containing alcohol-based binders and layered inorganic particles.
 	WITTOSCH ET AL (US 5,989724) disclose paper substrates with multiple coatings.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 8, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787